NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 15-50076

                Plaintiff-Appellee,             D.C. No. 2:12-cr-00569-MMM

 v.
                                                MEMORANDUM*
JOSE ROBERTO HERNANDEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jose Roberto Hernandez appeals from the district court’s judgment and

challenges the 120-month sentence and 5-year term of supervised release imposed

following his guilty-plea conviction for conspiracy to distribute cocaine and

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Hernandez contends that the district court procedurally erred by comparing

him to a codefendant who, unlike Hernandez, was subject to a statutory mandatory

minimum sentence, and by relying on unsupported facts in conducting that

comparison. The district court properly considered the sentence imposed on

Hernandez’s codefendant, taking into account the sentence the codefendant would

have received in the absence of the mandatory minimum. See 18 U.S.C.

§ 3553(a)(6). Moreover, in light of the undisputed facts contained in the

presentence report, the district court’s findings regarding Hernandez’s role in the

drug conspiracy were not clearly erroneous. See United States v. Ameline, 409
F.3d 1073, 1085 (9th Cir. 2005) (en banc) (court may rely on undisputed facts in

presentence report at sentencing).

      Hernandez also contends that the district court erred by failing to explain its

imposition of a five-year term of supervised release. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. The record reflects that the district court considered

the 18 U.S.C. § 3553(a) sentencing factors when selecting the sentence, and the

court’s reasons for imposing the supervised release term are apparent from the

record. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.


                                          2                                    15-50076